930 F.2d 24
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. HUNTER, Plaintiff-Appellant,v.J.T. ANDERSON, Officer, Eugene Rush, City of YpsilantiPolice Officer, Robert Huff, Chief, Charles Kirby,Lieutenant, City of Ypsilanti, a municipal corporation,Ypsilanti Police Department, Defendants-Appellees.
No. 91-1225.
United States Court of Appeals, Sixth Circuit.
April 15, 1991.

Before KENNEDY, NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that on January 10, 1991 the district court entered an order denying summary judgment to plaintiff Hunter, and granting in part and denying in part a motion for summary judgment by defendant City of Ypsilanti, Ypsilanti Police Department, Kirby, Huff, Rush, and Anderson.  The plaintiff appealed from that order.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976).  No. 54(b) certification was made in the instant case.  Therefore, this court lacks jurisdiction.    See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction, Rule 9(b)(1), Rules of the Sixth Circuit.